UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-546



In Re: NATHANIEL HOOVER,

                                                          Petitioner.




       On Petition for Writ of Mandamus. (CA-95-337-3-MU)


Submitted:   November 7, 1996            Decided:   November 18, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Nathaniel Hoover, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Hoover filed a petition for a writ of mandamus al-

leging that the district court unduly delayed acting on his motion

under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effec-
tive Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976).

     Our review of the record reveals that the delay in Hoover's

action is attributable in part to Hoover's filing of an interlocu-
tory appeal, and in part to a pending action for which Hoover's

§ 2255 has been stayed. The delay in the district court is not

unreasonable under these circumstances. Accordingly, although we
grant leave to proceed in forma pauperis, we deny mandamus relief.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the material before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2